Appellee's bill seeks to redeem real property after foreclosure of a mortgage or alleged mortgage; at least such is the alternative prayer for relief. The substance of the demurrer is that the bill does not show that appellee has paid or tendered to appellant all lawful charges due to be paid on redemption, nor has she brought the same into court with her bill, notwithstanding that appellant, on appellee's request, has furnished to her a written itemized statement of the amount necessary for redemption. Appellee's reply to this criticism of her bill is that it avers there was no consideration for the mortgage which purported to have been executed by herself and her husband, or, in the alternative, that she, having no other means of ascertaining the amount due and secured by the mortgage, made a written demand upon appellant for a statement thereof, that the itemized statement furnished to her contained claims of amounts largely in excess of any amounts that may have been lent to her husband on the faith of the mortgage, and that she does not know, nor has any means of knowing, what certain items of the statement mean. This we hold furnishes a good excuse for appellee's failure to aver payment, or tender, or to bring the amount secured by the mortgage, if any, into court with her bill. Francis v. White, 160 Ala. 523. 49 So. 334; Johnson v. Davis, 180 Ala. 143, 60 So. 799; Johnson v. Williams, 212 Ala. 319, 102 So. 527; Dorrough v. Barnett,216 Ala. 599, 114 So. 198.
The decree overruling appellant's demurrer to appellee's bill is affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.